



AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN DAVID L. GREEN AND GLOBAL PAYMENTS INC.


Whereas, Global Payments Inc. (“Global”) and David L. Green (“Executive”) are
parties to an Employment Agreement dated December 1, 2013 (the “Agreement”); and


Whereas, the parties now desire to further amend certain of the terms of the
Agreement;


Now, Therefore, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto acknowledge that the
Agreement is hereby amended as follows:


1.
The first sentence of Section 3 of the Agreement is deleted in its entirety and
replaced with the following:



Subject to § 7, Executive’s initial Employment Period pursuant to this Agreement
shall be the period which starts on the Effective Date and ends on August 27,
2021; provided, Executive’s Employment Period shall automatically be extended
for one additional year on August 28, 2020 and on each subsequent anniversary of
such date unless either the Company or Executive provides notice (in accordance
with § 16(f)) before such anniversary date that there will be no such extension.


2.
The last paragraph of Section 12(c)(i) of the Agreement is deleted in its
entirety and replaced with the following:



Executive understands that nothing in this Section 12 or this Agreement
prohibits or limits Executive from: (i) disclosing information that is required
to be disclosed by law, court order or other valid and appropriate legal
process; provided, however, that in the event such disclosure is required by
law, Executive shall provide the Company with prompt notice of such requirement
so that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive; (ii) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation, and Executive shall not need the
prior authorization of the Company to make any such reports or disclosures and
shall not be required to notify the Company that Executive has made such reports
or disclosures; (iii) disclosing a trade secret (as defined by 18 U.S.C. § 1839)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iv) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal and
that Executive shall not be held civilly or criminally liable for disclosures
covered by clauses (iii) or (iv).






3.
Section 4 of Exhibit A (Form of Release) of the Agreement is deleted in its
entirety and replaced with the following:



4. Non-Disparagement. Executive agrees that he will not in any way disparage
Company, its affiliated and related companies, or their current and former
employees, officers, directors, agents and representatives, or make or solicit
any comments, statements, or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned parties or entities. This paragraph
shall not limit the rights of Executive


1

--------------------------------------------------------------------------------





(a) to make any disclosures that are protected under the whistleblower
provisions of federal law or regulation or provide testimony pursuant to a valid
subpoena or in a judicial or administrative proceeding in which Executive is
required to testify or otherwise as required by law or legal process; or (b) to
make a complaint to, provide truthful information to, or participate in an
investigation conducted by the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission.


Except as modified hereby, the terms and conditions of the Agreement shall
remain in full force and effect; provided, however, that if any term or
condition of the Agreement conflicts with or is inconsistent with any term or
condition of this Amendment, such terms and conditions hereof shall prevail and
be controlling.


IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their respective officers duly authorized as of the 27th day of August, 2018.


EXECUTIVE:
 
GLOBAL PAYMENTS INC.
 
 
 
/s/ David L. Green
 
By: /s/ Jeffrey S. Sloan
David L. Green
 
Name: Jeffrey S. Sloan
Date: August 27, 2018
 
Title: Chief Executive Officer
 
 
Date: August 27, 2018





2